Citation Nr: 0528005	
Decision Date: 10/18/05    Archive Date: 11/01/05	

DOCKET NO.  03-09 097	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee subpatellar arthritis.   

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disorder.   

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:  Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1984 to 
August 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In June 2004, the Board remanded 
this case for VCAA compliance, to obtain the veteran's 
vocational rehabilitation folder, to obtain up-to-date 
records of the veteran's medical treatment, and for the 
conduct of VA examinations.  All development requested on 
remand has been completed, and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

One issue previously before the Board in June 2004 was the 
propriety of the rating reduction from 10 percent to 
noncompensable previously assigned for left knee instability.  
On remand, in March 2005, the RO restored the 10 percent 
evaluation which had previously been reduced, and made that 
restoration effective from the date of its initial 
discontinuance in October 2002.  This constitutes a complete 
grant of the benefit sought on that particular issue, so that 
issue will not be addressed in the following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran's left knee subpatellar arthritis is 
demonstrated to be moderate in nature, and to result in pain 
on noncompensable restriction of range of motion.  

3.  Disability of the veteran's right knee and right ankle 
are not shown by any competent medical evidence to be 
secondary to the service-connected left knee disability, but 
are instead competently attributed to other factors such as 
weakness from a stroke in 2004, lower extremity neuropathy 
from diabetes mellitus, gout, right ankle sprains, 
significant bilateral pes planus deformity, and the veteran's 
chronic obesity and under conditioning, none of which are 
causally related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee subpatellar arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5260 (2004).  

2.  Right knee and right ankle disability were not incurred 
or aggravated in active military service, and are not 
secondary to the veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran was provided formal notice of VCAA in July 2001, 
prior to the adverse rating decisions in this appeal issued 
in 2002.  This notification informed the veteran of the 
evidence necessary to substantiate his claim, the evidence it 
was necessary that he submit, the evidence VA would collect 
on his behalf, and requested him to submit any relevant 
evidence in his possession.  During the lengthy pendency of 
this appeal, the veteran has been provided the regulatory 
implementation of VCAA, the laws and regulations governing 
awards of service connection on a secondary basis, and the 
schedular criteria for evaluating his orthopedic 
disabilities.  The veteran has been requested to identify by 
proper completion of medical release forms any health care 
providers who may have treated him for any of his claimed 
disabilities so that VA might collect this evidence on his 
behalf.  The RO has collected all records of the veteran's 
treatment with VA and the veteran has been provided four VA 
examinations during the pendency of this appeal, which are 
adequate for rating purposes.  The veteran was, following the 
Board's most recent remand, provided additional VCAA notice 
in July 2004.  All known available private and VA records of 
the veteran's treatment have been collected for review.  The 
veteran does not argue nor does the evidence on file suggest 
that there remains any additional relevant evidence which is 
uncollected for review.  The Board finds that VA's duty to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more 
or less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  

The General Counsel for VA issued a Precedent Opinion in 
July 1997 which held that a claimant who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a 
knee disorder is already rated under Diagnostic Code 5257 for 
instability, a veteran must also have limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Codes 5260 (flexion limited at 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) to 
obtain a separate rating, if arthritis is clinically 
demonstrated.  In August 1998, VA General Counsel issued 
VAOPGCPREC 9-98, which held that even if a claimant 
technically had full range of motion, but such motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, assuming 
of course that arthritis was clinically demonstrated.  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 40 degrees' flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5269 provides that limitation of leg flexion 
to 60 degrees warrants a noncompensable evaluation, to 45 
degrees warrants a 10 percent evaluation, and to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 provides that limitation of leg 
extension to 5 degrees warrants a noncompensable evaluation, 
to 10 degrees warrants a 10 percent evaluation, and to 15 
degrees warrants a 20 percent evaluation.  

Subluxation or lateral instability of the knee may be from 10 
to 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is proximately due to or the result of 
another service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  

Facts:  A VA examination of December 1999 noted that the 
veteran was 5 foot 8 1/2 inches tall, weighed 252 pounds, was 
markedly obese and deconditioned.  He walked independently 
with a very slight limp on the left.  Range of motion for 
both knees was 0 to 135 degrees.  The left kneecap had marked 
crepitation and there was slight laxity.  The veteran could 
deep knee bend to 60 degrees with complaint of pain on both 
knees.  X-rays of both knees showed some flattening of the 
medial tibial plateau bilaterally.  The diagnosis was marked 
subpatellar degenerative arthritis of the left knee with 
moderate intra-articular, femoral-tibial arthritis of the 
left knee, which was the same for the right knee, but to a 
lesser degree.  It was reported that the veteran would be 
restricted from any activity involving kneeling, squatting or 
walking long distances or on uneven ground.  

A VA examination of August 2001 noted left knee range of 
motion from 0 to 120 degrees.  There were several scars from 
previous surgery.  The veteran had, 10 days earlier, 
undergone arthroscopic surgery for his right knee, which was 
stable but obviously affected by recent surgery including 
tenderness and swelling.  The right ankle had some limitation 
of motion although it was stable.  There was also some edema 
and it was mildly tender.  This examination report also noted 
that the veteran had apparently reported having had several 
sprains "(3 bad ones)" and there was also a history of gout 
in the lower extremities.  The veteran was also noted to have 
lower extremity neuropathy from confirmed diabetes mellitus.  
It was this examiner's opinion that the veteran's right knee 
and ankle disability were not caused by the his service-
connected left knee disability.  Based upon the examiner's 
limited experience and consultation with an orthopedic 
surgeon, she believed that most of the veteran's right knee 
arthritic symptoms were a result of his uncontrolled gout and 
obesity, rather than left knee subluxation.  She also 
reported that right ankle pain and arthritic symptoms were 
also a result of his gout and obesity, as well as multiple 
sprains, but she did not believe that ankle sprains were 
attributable to his left knee.  

In July 2002, the veteran was provided a VA consultation for 
his diabetes.  His blood sugar was apparently under a little 
better control, but he reported having a lot of tingling on 
the bottom of his feet.  The veteran had bilateral pes planus 
deformity of the feet and his shoes were wearing unevenly.  
The assessment was diabetes with diabetic neuropathy, knee 
pain, and arthritis of the ankles.  

The VA examination in March 2003 included the veteran's 
statement that daily pain was rated of 2-3 out of a maximum 
of 10, but that during flare-ups would go as high as 10.  The 
veteran reported a total of seven previous surgeries on the 
left knee.  Examination noted that the veteran was physically 
limited due to his bilateral flat feet and that the veteran 
as a diabetic experienced neuropathy from the knees to the 
toes of both legs.  His gait was mildly antalgic, "likely due 
to bil[ateral] peripheral neuropathy," and he was wearing 
specialized corrective shoes for his foot disability.  The 
left knee had range of motion from 10 degrees to 110 degrees.  
The assessment was that the veteran had left knee pain, Type 
II diabetes, bilateral pes planus, bilateral ankle pain, 
right greater than left, and a recent right knee arthroscopic 
meniscal repair with a history of ETOH abuse with peripheral 
neuropathy and excessive weight.  

In July 2003, the veteran testified at a personal hearing at 
the RO.  He demonstrated left knee range of motion and stated 
that the left knee was unstable for which he used a cane.  He 
reported having had six previous left knee surgeries, and one 
right knee surgery.  The left knee surgeries were 
arthroscopic except for two more intrusive reconstructions.  
The veteran argued that disability of both of his right knee 
and ankle was causally related to his service-connected left 
knee.  He described flare-ups of pain on use of his service-
connected left knee.  

A VA examination of August 2004 was conducted by an examiner 
who had access to and review of the veteran's claims folder.  
The examiner addressed the earlier August 2001 VA 
examination.  It was noted that the veteran had undergone 
osteotomy for patellar malalignment on two occasions, and 
three to five subsequent arthroscopies.  The veteran's 
service-connected left knee had been diagnosed with 
degenerative arthritis, gout and patellar malalignment.  The 
veteran reported moderate to severe pain with mild swelling.  
This examiner indicated the veteran did not have any true 
instability, but that his knee did want to give out when he 
had pain.  He had been diagnosed with gout 10 years earlier, 
at which point he was drinking quite heavily, and he would 
get flare-ups of gout on almost a monthly basis, in both 
knees and ankles.  He reported that since he started on 
Allopurinol, he had not had any significant gouty attacks in 
the previous three years.  The veteran reported first having 
problems with his right knee approximately five years earlier 
and admitted that he did have flare-ups of gout in his right 
knee as well with heavy drinking five years ago.  There was 
no specific injury.  He had undergone a right knee 
arthroscopy in 2001, and was found to have evidence of gout 
and degenerative arthritis.  The veteran also reported having 
had right ankle pain for approximately five years.  There had 
been no specific injury, and no instability.  Physical 
examination revealed some mild swelling of both knees, and 
both knees had full extension but he could only flex the left 
knee to 100 degrees and the right to 110 degrees.  There was 
no instability bilaterally of the knees to include negative 
anterior/posterior drawer test, negative Lachman's test, 
negative varus valgus stress test, and a negative McMurray 
test.  He did have pain with patellar grind bilaterally.  The 
right ankle also had mild swelling.  The impression from 
examination was degenerative arthritis of the left knee, 
status-post injury in service with additional diagnosis of 
patellar malalignment and multiple previous surgeries.  It 
was the examiner's opinion that the veteran's degenerative 
arthritis was causing moderate to severe functional 
impairment with daily symptoms.  Also diagnosed was 
degenerative arthritis of the right knee and ankle causing 
moderate functional impairment of the knee and mild 
impairment of the ankle.  This examiner reviewed the 
veteran's entire claims folder and stated that based upon 
examination and review, that it would be difficult to find 
any causal connection between the veteran's right knee and 
ankle and his service-connected left knee.  The veteran 
admitted to heavy alcohol use with severe attacks of gout 
that initially occurred during the time that both the right 
knee and ankle became symptomatic.  Considering both gouty 
arthritis and degenerative arthritis, and the age of onset of 
these symptoms, long after the initial left knee injury, it 
was less likely than not that the right knee and right ankle 
disabilities had resulted from the degenerative arthritis of 
the left knee.  It was the examiner's opinion that right knee 
and ankle symptoms were more likely due to the veteran's 
general health, diabetes, alcohol consumption and flare-ups 
of gout as opposed to his left knee.  

Analysis:  Historically, it should be noted that the veteran 
is in receipt of a separate 10 percent evaluation for mild 
left knee instability in accordance with Diagnostic 
Code 5257.  The RO had reduced that rating but, during the 
pendency of the appeal, restored that 10 percent evaluation 
and made it effective to the date of reduction in 
October 2002.  That restoration constituted a full grant of 
the benefit sought, and there is no issue of an increased 
evaluation with respect to left knee instability.  The Board 
would, however, point out that recent examinations have noted 
no true instability, but have noted a similar degree of 
symptomatology attributable to a significant patellar grind 
or crepitation which has been the subject of multiple 
surgeries for the veteran's service-connected left knee 
disability.  

The veteran has also been provided a separate compensable 
evaluation for left knee arthritis which is an issue on 
appeal.  Multiple VA examinations on file reveal that the 
veteran has an ever-decreasing range of motion but, with one 
exception, no range of motion demonstrated on examination is 
compensable in and of itself.  Although the veteran was shown 
to have extension limited to only 10 degrees on one occasion 
in March 2003, and although this could warrant a separate 
compensable evaluation, this finding was not confirmed at any 
time on examinations conducted both before and after this 
occasion, or in any outpatient treatment records.  Extension, 
on the other hand, has been limited over the years to 135, 
120, 120, and most recently 100 degrees.  Flexion would have 
to be shown to be limited to only 60 degrees to warrant a 
noncompensable evaluation, and to 45 degrees to warrant a 
10 percent evaluation.  

The RO has granted the veteran a separate 10 percent 
evaluation based upon consideration of 38 C.F.R. § 4.40, 
4.45, 4.59 and DeLuca.  That is, although the veteran is not 
shown to even meet a noncompensable restriction in range of 
left knee flexion, he clearly is shown to have pain on motion 
which is limited to less than full.  Arthritis of a major 
joint which is painful on motion warrants a compensable 
evaluation.  38 C.F.R. § 4.59; VAOPGCPREC 9-98.  No higher 
evaluation is warranted, however, for left knee arthritis in 
the absence of evidence showing that the veteran has routine 
limitation of extension to 10 degrees, or greater limitation 
of flexion.  The veteran also is not shown to have symptoms 
which more nearly approximate the criteria for a 20 percent 
evaluation in accordance with Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of 
locking.  Under the circumstances, the veteran is not shown 
to meet or more nearly approximate the criteria for an 
evaluation in excess of 10 percent for left knee arthritis, 
separate and apart from his separate compensable evaluation 
for mild instability, which is not on appeal before the 
Board.  

The veteran has, during the pendency of this appeal, and 
supported by testimony at a personal hearing at the RO 
conducted in July 2003, argued that his right knee and right 
ankle disabilities are attributable and secondary to his 
service-connected postoperative left knee.  He has argued 
that this left knee has limited his ability to exercise, has 
resulted in an antalgic gait, and has ultimately caused or 
aggravated disability of both his right knee and right ankle.  
A preponderance of the competent medical evidence on file, 
however, is against this claim.  

Two of the four medical professionals who have examined the 
veteran during the pendency of this appeal each issued 
opinions contrary to the veteran's claim.  These two medical 
professionals each agreed that it was unlikely that the 
veteran's right ankle and right knee disabilities were 
causally related to his left knee.  They both concluded, to 
the contrary, that based upon a review of the veteran's 
medical history, it was in fact more likely that the 
veteran's right knee and ankle problems were causally related 
to his obesity, alcohol consumption and multiple flare-ups of 
gout in these joints, and diabetic neuropathy of the lower 
extremities.  One of the two examiners also noted that the 
veteran had reported multiple right ankle sprains, which 
themselves appear to have occurred subsequent to service.  
The Board notes that the veteran has also been documented as 
having sustained a stroke in June 2004, and it is well 
documented that he has significant bilateral pes planus for 
which he wears specially provided shoes.  A clear 
preponderance of the evidence shows that the reasons for the 
veteran's moderately impaired right knee and mildly impaired 
right ankle are causally attributable to multiple factors 
unrelated to the veteran's period of active military service, 
and unrelated to the veteran's service-connected left knee 
disability of postoperative patellar subluxation with 
arthritis.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis is denied.  

Entitlement to service connection for a right knee disability 
secondary to a service-connected left knee disability is 
denied.  

Entitlement to service connection for a right ankle 
disability secondary to a left knee disability is denied.  

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


